Citation Nr: 0945159	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  03-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania - which denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD.  The RO subsequently confirmed and 
continued the denial in June 2002 after considering 
additional evidence and the Veterans Claims Assistance Act 
(VCAA).

In April 2004, to support his claim, the Veteran and his wife 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

The Board issued a decision shortly thereafter, in September 
2004, reopening the claim on the basis of new and material 
evidence.  The Board then remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.

In October 2006, the Veteran's representative at that time, 
the Military Order of the Purple Heart of the U.S.A., filed a 
motion to advance this case on the docket due to the 
Veteran's severe financial hardship. 38 U.S.C.A. § 7107 (West 
2002); 38 U.S.C.A. § 20.900(c) (2009).  However, the Board 
denied the motion since there was insufficient evidence to 
substantiate the data he had reported on a Financial Status 
Report (FSR) that he had submitted along with the motion, and 
since his case already had been returned to the Board by the 
AMC upon completion of the Board's remand directives, meaning 
a decision was imminent anyway.

The Board issued that decision in May 2007, denying the 
claim.



The Veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC).  In a May 2008 
order, granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.

In May 2009, because of the conflicting medical and other 
evidence concerning whether the Veteran has PTSD and, if he 
does, whether it is attributable to a confirmed stressor 
during or coincident with his military service, the Board 
requested an independent medical expert (IME) opinion.

The designated IME, a forensic psychiatrist, submitted her 
opinion in August 2009.  So with the benefit of this 
additional medical evidence, the Board is now prepared to 
readjudicate the claim.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and, 
although the evidence does not show he engaged in combat with 
the enemy while there, the evidence does show the event he 
claims as his primary stressor during service for developing 
PTSD did occur, so there is at least one confirmed stressor.

2.  The probative medical and other evidence of record is at 
least evenly divided for and against the claim, if not more 
favorable in light of the IME's opinion, on the remaining 
determinative issues of whether the Veteran satisfies the 
DSM-IV requirements for a diagnosis of PTSD and whether this 
diagnosis is a result of the confirmed stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.102, 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most harmless, i.e., non-
prejudicial error.  38 C.F.R. § 20.1102 (2009).  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Entitlement to Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, to 
establish his entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases such as psychoses will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  And 
PTSD is a type of neurosis, not psychosis, so not subject to 
this presumption.  38 C.F.R. § 3.384; 71 Fed. Reg. 42,758-60 
(July 28, 2006).



But other disorders diagnosed after discharge still may be 
service connected if all the evidence, including that 
pertinent to service, establishes the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires:  1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); 2) a link, established 
by medical evidence, between current symptoms and an 
in-service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (regarding combat Veterans).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the Veteran have been exposed to a traumatic 
event, and that he experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves having 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a diagnosis of PTSD is presumably in accordance with the 
DSM-IV criteria, both insofar as the adequacy and sufficiency 
of the claimed stressor.



Conversely, if the Veteran did not engage in combat with the 
enemy, or the Veteran did engage in combat but the alleged 
in-service stressor is not combat related, the Veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged in-service stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  Cohen, 
10 Vet. App. at 146-47.  And this credible supporting 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

But that said, the available sources for corroboration of a 
claimed stressor are not necessarily limited to service records 
(as previously required prior to the adoption of 38 C.F.R. § 
3.304(f)), but may also include other sources of evidence.  See 
Cohen, 10 Vet. App. at 143, citing to M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) 
(1989).  Moreover, corroboration does not require there be 
corroboration of every detail, including the Veteran's personal 
participation in the identifying process.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 
124 (2002).

Here, the evidence does not show the Veteran engaged in combat 
against enemy forces, including during his tour in Vietnam, 
although the evidence does show the event he claims as his 
primary stressor during service for developing PTSD did occur.  
VA has confirmed this incident most regularly described by him as 
the stressor allegedly causing his PTSD.  In his stressor 
statement, the Veteran explained that Staff Sergeant [redacted] 
sustained shrapnel wounds to his head and shoulder and rendered 
him unconscious.  The RO confirmed that Mr. [redacted] was knocked 
unconscious and that he had a separated shoulder during the time 
frame proffered by the Veteran.  So there is at least one 
confirmed stressor.



And because the record contains conflicting VA and private 
medical opinions concerning whether the Veteran has consequent 
PTSD, according to the DSM-IV criteria for this diagnosis, the 
Board as mentioned recently requested and obtained an additional 
IME opinion from a forensic psychiatrist.  The IME's opinion, 
obtained in August 2009, is supportive of the claim to tip the 
scales in the Veteran's favor.  Certainly then, when resolving 
all reasonable doubt to his benefit, it is just as likely as not 
he has PTSD as a result of the confirmed stressor.  So the Board 
must grant his claim.  38 C.F.R. § 3.102.

Aside from the IME's opinion, other probative evidence favoring 
the Veteran's claim are clinic notes by a VA psychiatry resident 
in November 1999 and February, March and April 2000; a statement 
by a VA social worker in April 2002, three separate reports by a 
private psychologist in August 2002, May 2004, and February 2005; 
a report by a private examiner in May 2003, and the report by a 
Social Security Administration (SSA) examiner in February 2005.

Against the Veteran's claim are the reports of two VA 
psychologists (March 2002, November 2005) and three VA 
psychiatrists (October 1991, May 1993 and May 2002).

Here is a summary of the relevant facts.

The Veteran was hospitalized at a VA facility in August 1991 for 
detoxification for opiate dependence.  The summary of that 
hospitalization also lists a diagnosis of "rule out post-
traumatic stress disorder."  In October 1991, the Veteran 
underwent a VA psychiatric compensation examination.  The 
examiners at that time commented that he did not supply a 
specific stressful event in service, despite prompting.  Hence, 
they concluded the evidence did not support a diagnosis of PTSD.

In May 1993, a VA psychology intern and a VA psychiatrist 
evaluated the Veteran for his complaints of depression and 
increasing anger.  They discussed his substance abuse history 
(oxycodone, alcohol, and cannabis) and briefly noted the effect 
his symptoms had had on his social and occupational history.  The 
examiners' diagnostic impression was of mixed substance abuse.

Another VA physician evaluated the Veteran in November 1999.  She 
noted his reported psychiatric symptoms, as well as pertinent 
other history, in particular his history of violent behavior for 
which he had been jailed numerous times and his history of 
substance abuse.  The diagnoses assigned included PTSD, 
depression disorder, history of polysubstance abuse, and 
personality disorder.  VA clinic records show the Veteran was 
again evaluated in April 2000 by the same physician who had seen 
him in November 1999.  The examiner's brief note again reflects a 
diagnosis of PTSD, stating the Veteran's reported symptoms were 
consistent with that diagnosis.

VA furnished another VA compensation examination in March 2002 by 
a clinical psychologist.  That examiner reviewed the claims file, 
performed psychological testing, and discussed pertinent aspects 
of the Veteran's history, including his military history and 
claimed stressors, his psychiatric history, legal history, his 
substance abuse history, and his medical history.  She further 
discussed his current symptoms and the results of her own mental 
status examination.  She concluded the Veteran did not meet the 
criteria for a diagnosis of PTSD, "either in terms [of] specific 
identified stressors or full symptom criteria."  Instead, she 
diagnosed severe, chronic polysubstance abuse, depressive 
disorder, and very severe mixed personality disorder with 
borderline antisocial and passive-aggressive aspects.

In April 2002, a VA social worker at the Vet Center wrote in 
support of the Veteran's claim.  He listed the Veteran's various 
symptoms, which he indicated were related to PTSD.

Another VA compensation examination was conducted by a 
psychiatrist in May 2002 to determine whether the Veteran had 
PTSD associated with the stressor incident he reported.  That 
examiner also reviewed the claims file and discussed the 
Veteran's history at length.  Based on that history, on the 
psychological testing performed in March 2002, and on his own 
examination of the Veteran, the psychiatrist diagnosed dysthymic 
disorder, polysubstance abuse, and antisocial personality 
disorder.  He provided a lengthy analysis as to his conclusion 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD, either in terms of specific identified stressors or 
symptomatic criteria.

The Veteran submitted the report of an evaluation by a private 
psychologist, conducted in August 2002.  That examiner 
interviewed the Veteran to obtain his pertinent history and 
current mental status.  He also performed psychological testing.  
It was that examiner's conclusion that the current evaluation was 
consistent with a diagnosis of PTSD, indicating the origin of the 
Veteran's PTSD "appears to be his Vietnam experiences."  The 
report lists diagnoses of PTSD, insomnia, and cannabis abuse; no 
diagnosis was listed under Axis II (personality disorders).

That private psychologist again conducted an evaluation of the 
Veteran in February 2005.  He again performed psychological 
testing.  After discussing the Veteran's history, current 
clinical findings, and the results of the testing in some detail, 
the examiner diagnosed PTSD, major depressive disorder, and 
cannabis abuse; assignment of a diagnosis under Axis II 
(personality disorders) was deferred.

In conjunction with his claim for Social Security benefits, 
another private consultant evaluated the Veteran in May 2003.  
Noting the ongoing SSA evaluation, this examiner stated the 
Veteran met the criteria for a diagnosis of PTSD.

Another VA compensation examination by a clinical psychologist 
was conducted in November 2005.  The examiner's report indicates 
he thoroughly reviewed the Veteran's claims file and all 
available medical records.  His report discussed the Veteran's 
history in significant detail; he administered several 
psychological tests and examined the Veteran, after which it was 
his opinion that the Veteran does not meet the DSM-IV criteria 
for a diagnosis of PTSD, either in terms of his stressor 
experience or the full constellation of symptoms.  In particular, 
the examiner noted there was marked inconsistency in the 
Veteran's report of symptoms in the most recent private 
examiner's evaluation and the symptoms he reported to the current 
examiner.  He said the Veteran's symptoms were more consistent 
with chronic dysthymic disorder and longstanding 
characterological features.



In her August 2009 report, attempting to reconcile these 
conflicting opinions, the IME determined the Veteran does 
indeed with a reasonable degree of medical certainty meet the 
DSM-IV criteria for a diagnosis of PTSD.  The IME 
additionally determined that it is as likely as not this DSM-
IV diagnosis of PTSD is the result of the confirmed stressor 
mentioned.  In explaining the medical rationale of her 
favorable opinion in each of these regards, the IME provided 
a lengthy discussion where she considered both the positive 
and negative evidence.  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (a medical expert's opinion may fulfill the 
requirement of an adequate statement of reasons or bases 
where the expert has fairly considered the determinative 
evidence that may support the claim).  In short, the IME's 
opinion is well reasoned, based on an objective analysis of 
the evidence - both favorable and unfavorable, and contains 
a comprehensive discussion of the medical rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  That is to say, it 
has the proper factual foundation and predicate in the record 
and resultantly has a lot of probative weight.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Hence, the Board finds that the evidence supports the 
Veteran's claim of entitlement to service connection for 
PTSD.  The aforementioned evidence establishes the required 
DSM-IV diagnosis of this condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by the medical evidence, 
between this PTSD diagnosis and the verified in-service 
stressor.  See 38 C.F.R. § 3.304(f).  So the claim must be 
granted, certainly with resolution of all reasonable doubt in 
the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


